Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 1 of 61




                                                              000635
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 2 of 61




                                                               000611
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 3 of 61




                                                              000612
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 4 of 61




                                                              000613
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 5 of 61




                                                              000614
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 6 of 61


                                     Redact
                                     ed




                                                              017536
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 7 of 61




                Redac
                ted
               Redact
               ed




                                                              017537
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 8 of 61


                                    Redacte
                                    d




                Redac
                ted
               Redact
               ed




                                                              017541
       Case 3:16-cv-00842-SDD-RLB

                                       •
  LSU Health System- Evidence Based Inmate Consult Form--
                                                          Document 165-11

                                                                                                 •
                                                                                              06/20/19 Page 9 of 61



                                                                                                     for Initial [or NEW) requests



                                           pporting documentation)                                                  60
                                                                                                           Redacted




    362.3!1           Amaurosis Fuga>:
    351.0             Bell's palsy
    368.8             Blurred vision
    366.16            Cataract
    372.30            Conjunctivitis
    918.1             Corneal Abrasion
    930.0          Corneal Foreign body
    372.72         Conjunctival hemorrhage
    921.3          Contusion, Eyeball
    250.00         Dia bt>tes (or .352.03 Diabetic retinopathy)
    368.}5         Diplopia
    21E.1          Eyelid: skin'rl~e~si~o~n,.__.----------------
    365.:1
    365.20
    401.9          Hypertension (or 362.11 Hypertensive retinopathy)
    364            Hyphema
                   Pain in eye
                   Retinitis, CMV (-+363.13)
                   Sixth nerve pa!sy
    3&8.}4         Visual Disturbance mPtamorphopsic
    Other          ICO 9 :___ Di ag no sis ·---,-------.,.-,,---,+"-,,-----f'-cr-f.Y"-
                                                          is Refe rra I: ---'-/_,('--'...,L'=-/JJ.'"'-"~'--~-""'·
                                                                                                               ff"'--'1'-'f'----

Indicate co-morbid condition.s ior thi/patie
__ An1icoagulation Therapy              __.. Bi5phosphonate Therapy
    Card~ac Disease                                                                                          st 6 months)
    Morbid Obesity

~~~~z::~~::z~~=;;p=z_~
~:!erring Provider's Signatu ...> .--r-----
                             --;;>(/
OFFICE USE ONLY: Appomtment Date:___/___) _ _ Time:_:_ am/pm.
IF not scheduled, Indicate Re2son & R e - c o m m e n d a t i o n : - - - - - - - - - - - - - - - - - - - - -


Reviewing Provider's S i g n a t u r e : - - - - - - - - - - - - - - - - - - - ID Number·
Contact Number ( _ _ _ ) _ _ _ -_ _ _ _                                                                             Rev 05/14/10




                                                                                                                      HCSD ICF 911
                                                                                                                                     \""---

                                                                                                                            000593
          Case 3:16-cv-00842-SDD-RLB
EceptionistTM
                                                                  Document 165-11                06/20/19 Page 10 of 61
                                                                                                                     Page 1 of2



                               Name:                          KEVIN      M ) DOB:   Redac 1962        54
                                                                                    ted

SERViCE INFO

                               REQUEST#      54307

                     REQUEST DATE/TIME       Tuesday, December 9, 2014 12:58

                   SERVICE PROCEDURE         Ophthalmology

                                                 I IIJICIC/           byReq

                                     SITE                             1itentiary

                                 SUBJECT eye clinic requst

                                 PRIORITY Routine

                               COI,ITACT C Portin,LPNIII

                           COORD INA TOR     Iris Wessinger

                             CONSULTAI,IT     Michelle David

                  REFERRING PHYSICIAN

                  ORDERING PHYSICIAN         Coullord

                           CC PHYSICIAN

                    SENDING PHYSICIAi'l

                              SYMPTOMS

                          CO-MORBIDITIES

                              DIAGNOSIS eva! for PKP

                               lCD CODE

                  REASON FOR REQUEST         Pis schedule optometry clinin as requested (see attached)
                                             --12/9/20141:01:09 PM (Cecilia Partin)


                             COMMEi'ITS      Michelle. Please schedule F2F appt with ILH Ophthalmology Clinic- as per attached. Facilities
                                             ore to ensure that the last clinic note/MD evaluation and any diagnostics images and reports
                                             that were done ore available for MD review.
                                             Thanks.

                                             - 12/9/2014 1:07:15 PM (Iris Wessinger)

                                             Appt requested in link
                                             -- 12/9/2014 1:51:25 PM (Michelle David)

                                             Appt confirmed in link 1/6/2015 8:30AM llh Eye Cln
                                             -- 12/10/2014 1:34:55 PM (Michelle David)


PATIENT IHFO



                            Patient NAME     KEVIN A MATHIEU (Age: 54 yrs)

                            DOC Number       00385902

                                            • 0020 4683

                                Redacted
               Redacted                           1962 (Age: 54 yrs)

                                GEI'-IDER    M

                            LANGUAGES

Patient ADDRESS

                ADDRESS:                                                               POSTAl CODE:




https://ladocecept.com/ecept/referral/printRequest.asp?act=review&newpopup= 1&rqstid=5...
                                                                                                                       017543
                                                                                                                          6/5/201 7
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 11 of 61




                                                               000567
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 12 of 61




                                                               000568
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 13 of 61




                                                               000569
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 14 of 61




                                                               000570
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 15 of 61




                                                               000571
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 16 of 61




                                                              000887
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 17 of 61




                                    Redacte
                                    d




                                                              000888
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 18 of 61




                                                              000889
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 19 of 61




                                                              000890
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 20 of 61




                                                              000891
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 21 of 61




                                   Redacte
                                   d




                                                              000903
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 22 of 61




                                                              000904
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 23 of 61




                                                              000905
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 24 of 61




                                                              000906
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 25 of 61




                                                              000907
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 26 of 61




                                                              000908
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 27 of 61




                                   Redacted




                                                              000868
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 28 of 61




                                                              000869
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 29 of 61




                                                              000870
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 30 of 61




                                                              000871
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 31 of 61




                                                              000872
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 32 of 61




                                                              000873
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 33 of 61




                                                              000853
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 34 of 61




                                                              000854
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 35 of 61




                                    Redacted




                                                              000855
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 36 of 61




                                                              000856
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 37 of 61




                                                              000857
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 38 of 61




                                                              000858
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 39 of 61




                                                              000859
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 40 of 61




                                                              000860
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 41 of 61




                                                              000846
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 42 of 61




                                    Redacted




                                                              000847
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 43 of 61




                                                              000848
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 44 of 61




                                                              000849
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 45 of 61




                                                              000850
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 46 of 61




                                   Redacted




                                                              000835
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 47 of 61




                                                              000836
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 48 of 61




                                                              000837
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 49 of 61




                                                              000838
                                                                                                                                  ------i



~ati.ent: Mathieu, Kevin (MR#1-08578) Printed
          Case 3:16-cv-00842-SDD-RLB          by BL~~D,
                                        Document      165-11TOME~06/20/19[TBLAND]
                                                                           Page 50 of Page
                                                                                      61 1 of 1
 .                                                  \. \_, ,\
                                                    .   '-·  \ \
        .                                       . '     ~•. '<:


 . Mathieu, Kevin (MR # 1001508578)                                                           Encounter Date: 03/16/2016



      Progress Notes                                                            Kevin Mathieu (MR# 1001508578)


     Progress Notes Info
        Author                    Note Status       Last Update User          Last Update Date/Time
        Nicholas Emile Frisard,   Signed            Nicholas Emile Frisard,   3/16/2016 4:43PM
        MD                                          MD

     Progress Notes
       Gtts: PF BID


       A/P:

       1) Macular edema, left eye
       -No h/o of DM (HgA1c of 5.9 on 1/8/2016)
       - likely pseudophakic/irvine-gass CME
       -OCT 2/3/16 poor quality but demonstrates gross edema with CMT of 77 4 (improved from prior
       of- 900)
       -Using PF and Acular QID without improvement in macular edema (CMT 761 today)
       - lOP 13 (unlikely steroid responder) and ON 0.3 and healthy
       - Sub Tenon's Kenalog today

       2) S/p PC/IOL left eye (6/29/15) complicated by corneal decompensation
       -VA at last appt PH to 20/400--same today
       -Corneal edema improved
       -CCT 761 <--609<--638--<--725<-- 739 <-- 828
       -Currently taking PF QID

       3) S/p PKP left eye at age of 18, unknown cause
       -Graft with corneal edema post cataract surgery.
       -We are monitoring closely, however will likely need PKP in future.

       Return to Retina in 1 week for lOP check

       Prison Recommendations:                                                                                     /~'\(·\\' l.
       -Taper Prednisolone acetate 1% eye drop TID for 1 week, BID for 1 week, every day for 1        .                      .\
       week, then stop                                                                          . ,, 1 ;'                     .
       -Taper Acular eye drop TID for 1 we , .,. p for 1 week, every day for 1 week, then stop '\ \ 1                        !L
       -Return to Retina Clinic in 1 week .-:~~.·~,;. ,\bl                                              \
                                                ~ \0~/~
 Mathieu, Kevin (MR # 1001508578) Printed by Tome    :-r·sland [TBLAND] at 3/17/16 10:06 AM




                                                                                     000820
https://www.lsuhealthlink.org/epiccarelink/epiccare/chartreview_report.asp?List=4%2C&... 3117/2016
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 51 of 61




                                                              000805
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 52 of 61




                                                              000806
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 53 of 61




                                                              000807
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 54 of 61




                                                              000808
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 55 of 61




                                                              000809
       Case 3:16-cv-00842-SDD-RLB           Document 165-11         8   Encounter
                                                                 06/20/19  Page 56Date: 04/27/2016
                                                                                    of 61


Progress Notes                                                      Kevin Mathieu (MR# 1001508578)
Progress Notes Info
  Author                   Note           Last       Jser
  Andrew Bradford          Signed         Andrew Bradford         4/27/2016 3:13PM
   Pazandak, MD                           Pazandak, MD

Progress Notes

  1) Macular edema, left eye
  -No h/o of DM (HgA1c of 5.9 on 1/8/2016)
  - likely pseudophakic/irvine-gass CME
  - baseline lOP 13
  - s/p STK#1 1 month ago.
  - lOP today estimated at 32 (applanation 22 horizontally, 42 vertically). Gonic open, likely
  represents a steroid response to STK.
  - Start Cosopt BID, Brimonidine TID left eye.
  -OCT Mac today shows marked improvement in CME, pt with minor increase in PH VA today.
  - RTC 2-3 retina for lOP check.

  2) S/p PC/IOL left eye (6/29/15) complicated by corneal decompensation
  -VA today at 20/200.
  -Corneal edema appears stable.

  3) S/p PKP left eye at age of 18, unknown cause
  -Graft with corneal edema post cataract surgery.
  - May need PKP in future.

  Prison Recommendations:
  -Start Cosopt BID OS, start brimonidine TID left eye.
  - Return to Retina Clinic in 2-3 weeks.




                                                                               000793
Mathieu, Kevin (MR # 1001508578) Printed by Dariel S RusselL MA [DCOOP4] at 4127116 3:16PM
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 57 of 61




                                                              000788
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 58 of 61




                                                              000789
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 59 of 61




                                                              000790
Case 3:16-cv-00842-SDD-RLB   Document 165-11   06/20/19 Page 60 of 61




                                                              000791
                      Case 3:16-cv-00842-SDD-RLB              Document 165-11    06/20/19 Page 61 of 61




                       (AL POSITIVE AND IMPORT ANT NEGATIVE FINDINGS SHALL BE RECORDED)
  GENERAL                 CH<JOT IN DISTRESS                      DABNORMALITIES           • - ,   L . . . "~-•. '-:11       ~~
                                                                                                                         1

  SKIN                    DNORMALTEXTURE                          Q1\BNORMALITIES- ~ \f¥~~
  EYES                    BPERRLA, EOMI                           DABNORMALITIES     ~J.._ ~
  EARS                    DNL EAC AND NL TM                       DABNORMALITIES
  NOSE                    DNORMAL EXAM                            DAB NORMALITIES
  THROAT                  DNORMAL EXAM                            DABNORMALITIES
  NECK                    DNORMAL EXAM                            DABNORMALITIES
  CHEST                   DNORMAL AUSCULTATION                    DABNORMALITIES
  HEART                   DNORMAL AUSCULTATION                    DAB NORMALITIES
  ABDOMEN                 DNORMAL EXAM                            DAB NORMALITIES
  RECTAl/PROSTATE         DNORMAL EXAM                            DABNORMALITIES
  EXTREMITIES             D NORMAL EXAM                           DABNORMALITIES
  NEUROLOGICAL            D NORMAL EXAM                           DABNORMALITIES

  LAST FLEX SIG/COLONOSCOPY           DATE:                            RESULT:   [p&Bex ?(i.q-{/:)       (/?{-c,JJ
  LASTPSA
  LAST EKe
                                      DATE:
                                      DATE'
                                               f,-"t:,---{b
                                                 lf:r z};""-.C'f
                                                                       RESULT:
                                                                       REsmT,
                                                                                 ft-')
                                                                                 =<?1>13
                                                                                               ~~~
                                                                                                                 S tn..      fF;j2- ,




                                                                                                       000772
· LSP-TC 25 12/2007                                     PATIENT DATA
